Citation Nr: 0212698	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-16 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971 and from February 13 to March 30, 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied an application to reopen a claim 
of entitlement to service connection for a heart condition.  

In March 2002, the veteran gave sworn testimony at a hearing 
before the undersigned Board member at the VA Office in San 
Antonio, Texas.  A transcript is of record.  In his 
testimony, the veteran raised the issue of entitlement to 
service connection for asbestosis.  This issue has not been 
adjudicated or developed for appellate consideration and is 
referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  A rating decision dated in April 1980 denied the 
veteran's original claim of entitlement to service connection 
for a heart condition.  

2.  Although the veteran was informed of this determination 
and of his appellate rights, he did not initiate an appeal.  

3.  The evidence received since the April 1980 rating 
decision is partly new, but it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a heart condition.  


CONCLUSIONS OF LAW

1.  The April 1980 rating decision denying the veteran's 
claim of entitlement to service connection for a heart 
condition is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2001).  

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, which redefined VA's duty to assist, 
enhanced its duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim, and 
eliminated the well-grounded-claim requirement.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326) (regulations implementing the VCAA).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see Karnas v. Derwinski, 1 Vet. 
App. 308 (1991); Bernklau v. Principi, 291 F.3d 795, 803-6 
(Fed. Cir. 2002).  

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The Court therefore concluded that a person attempting 
to reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, 38 
U.S.C.A. § 5103(a), as amended by the VCAA, applies to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  

The record shows that the veteran's original formal claim for 
compensation benefits (VA Form 21-526) was received in 
February 1980.  The record also shows that the veteran 
submitted another VA Form 21-526 in May 1990.  Thus, when the 
veteran submitted an informal application (VA Form 21-4138) 
to reopen his previously and finally denied claim for service 
connection for a heart condition in November 1999, the 
information necessary to proceed with the claim was already 
essentially of record.  

With respect to VA's duty to furnish notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim, 38 U.S.C.A. § 5103(a), 
the Board notes that in July 2000, the veteran and his then 
representative were provided a statement of the case with 
respect to the issue now before the Board.  A supplemental 
statement of the case was furnished in March 2001.  These 
documents set forth the legal criteria governing applications 
to reopen, listed the evidence considered by the RO, and 
offered analyses of the facts as applied to the legal 
criteria set forth therein, thereby informing the veteran of 
the information and evidence necessary to substantiate his 
claim.  In correspondence dated in December 1999, the RO 
advised the veteran that he needed to provide evidence 
showing that he had a current heart disability that could be 
linked to service.  Although the December 1999 letter was 
couched in the language of well-grounded claims, it 
nevertheless informed the veteran of the necessity of showing 
some etiological link to service, which is the dispositive 
issue in this case.  

In addition, the Board informed the veteran during his 
personal hearing in March 2002 of the type of evidence 
necessary to substantiate his application to reopen.  In view 
of the foregoing, and in light of the extensive development 
undertaken in this case, the Board finds that the statutory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be obtained by VA is not an issue in this case.  See 
Quartuccio, 16 Vet. App. at 187.  This is due in part to the 
fact that the veteran has acknowledged being treated for his 
claimed heart condition by VA but has not identified private 
sources of treatment for the condition.  In his November 1999 
application to reopen, he said that following his separation 
from service, he had been treated at both the VA Medical 
Center and the VA outpatient clinic in San Antonio.  There is 
therefore no "division of labor" in this case; VA has a 
duty to obtain the pertinent VA treatment records, which it 
has done.  In addition, the veteran's service medical records 
were of record when in March 2000 the RO considered his 
application to reopen.  Neither the veteran nor his 
representative has pointed to any other evidence that needs 
to be obtained, and the Board is aware of none.  Indeed, at 
the March 2002 hearing, the veteran's representative stated 
that the veteran had indicated that he had no medical 
evidence to submit and that he was basing his claim strictly 
on his sworn testimony.  The Board concludes that VA has 
informed the veteran of the type of information and evidence 
necessary to substantiate his application to reopen.  

On August 29, 2001, the final rules to amend VA adjudication 
regulations to implement the provisions of the VCAA were 
published in the Federal Register.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Board notes, however, 
that the regulations governing applications to reopen 
previously and finally denied claims were made effective only 
with respect to those applications received on or after 
August 29, 2001.  Id.  

The Board concludes that although the RO did not advise the 
veteran of the VCAA's specific provisions, the RO met the 
requirements of the VCAA insofar as that Act applies to 
applications to reopen.  Indeed, the RO went further, 
providing the veteran with a VA heart examination in March 
2000.  Accordingly, there would be no possible benefit in 
remanding this case to the RO for further consideration of 
the requirements of the VCAA.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  

The record shows that a rating decision dated in April 1980 
denied the veteran's original claims of entitlement to 
service connection for a heart condition on the basis that 
sinus tachycardia shown during his second period of service 
was due to emotional stress and was therefore an acute and 
transitory condition.  The rating board found that the 
evidence of record did not show organic heart disease.  The 
veteran was informed of this determination and of his 
appellate rights, but he did not initiate an appeal.  The 
rating decision therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302, 
20.1103.  However, a claim will be reopened if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.156(a), 20.1105 (2001); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before the rating board in April 1980 included 
the service medical records and reports of VA outpatient 
treatment.  This evidence showed that the service medical 
records for the veteran's first period of active duty were 
essentially negative for complaints or findings of heart 
disease and that his heart was clinically normal on 
examination for service entrance in January 1976.  His pulse 
rate was recorded as 114, 88, and 76.  About two weeks after 
entry on his second period of active duty, however, he was 
seen for an increased pulse rate.  An internal medicine 
consultation indicated that he was to discontinue coffee and 
cigarettes.  An electrocardiogram (ECG) showed sinus 
tachycardia and nonspecific T-wave abnormalities.  He was 
later seen for acute respiratory distress, and an internal 
medicine consultation found that he had resolving bronchitis, 
sinus tachycardia, and acute situational stress reaction.  It 
was reported that the veteran was distraught and at times 
nearly hysterical and had been having trouble with a drill 
instructor.  He was now felt to be at the "breaking point" 
and was referred for psychiatric evaluation, which confirmed 
the problem with the drill instructor and indicated that the 
veteran focused on somatic complaints.  When the veteran was 
examined for separation, an ECG showed borderline left axis 
deviation and sinus tachycardia.  It was felt that there was 
a slight change in axis from the previous ECG.  His pulse was 
120, while his blood pressure was 140/80.  A chest x-ray was 
negative.  When seen about a week following his separation 
examination for a complaint of a fast heart rate, it was 
reported that he was having no chest pain or shortness of 
breath.  His blood pressure was 122/86 and his pulse was 120.  
His heart was normal on clinical examination.  The impression 
was tachycardia secondary to emotional stress.  

The veteran's initial claim for VA compensation benefits was 
not received until February 1980, however, and the earliest 
documentation of treatment from VA is dated in September 
1979, when he was seen at an outpatient clinic for 
intermittent alcohol abuse and a physical examination showed 
no physiological abnormalities.  

The evidence received since the April 1980 rating denial 
includes the veteran's statements, hearing testimony, and 
extensive reports of VA treatment and examination.  

The veteran testified that a heart condition was diagnosed 
while he was serving at Fort Leonard Wood, Missouri, but that 
he was not treated for the condition during service.  He said 
that he did not undergo a physical examination prior to 
discharge from his second period of service on March 30, 
1976.  (He had been seen for a separation examination on 
March 17, 1976, and was seen again on March 25, 1976.  The 
veteran apparently meant that he was not examined on the 
actual day of his service separation.)  He reported that he 
did not seek treatment for his heart condition immediately 
following discharge because he did not learn about it until 
much later, when he finally received a copy of his service 
medical records.  It was indicated that he had undergone a VA 
examination in 2001 that found that he had not had a 
myocardial infarction but was told that he had left 
ventricular strain and hypertension.  It was reported that he 
was currently taking medications for these problems.  The 
veteran testified that he had never been told that his heart 
problem might be secondary to his diabetes.  He said that he 
also took Nitroglycerin as needed for chest pains.  

The veteran further testified that left ventricular strain, 
left ventricular enlargement, ST-wave abnormalities, left 
axis deviation, and persistent sinus tachycardia were 
diagnosed during his second period of active duty.  He 
indicated that the doctors said at that time that he had 
heart disease and that the diagnoses were the same as he had 
now.  He reported that he was currently treated for heart 
disease at Audie Murphy VA Medical Center in San Antonio.  He 
stated that he could not feel anything physically following 
his diagnoses in service.  He said that the physicians did 
not recommend that he get any treatment.  He reported that he 
had been taking Nitroglycerin for about five years, possibly 
six.  He testified that he began having occasional chest 
pains in 1976, about the time he got out of service.  These 
chest pains would occur when he exercised.  

The record shows that the veteran has been followed for a 
number of years for hypertension, especially during the 
1990s, but the record is equivocal regarding the presence of 
cardiovascular disease, including hypertensive cardiovascular 
disease.  Although the veteran gave a history of a myocardial 
infarction, an application to reopen his claim for service 
connection for a heart condition, received in May 1990, 
referred only to a possible myocardial infarction in 1978.  
Although an electrocardiogram (ECG) performed during a VA 
hospitalization in November 1998 indicated left atrial 
enlargement, it also showed a normal sinus rhythm.  Indeed, 
when examined by VA in March 2000 specifically for heart 
disease, the examiner diagnosed well-controlled hypertension 
but stated following a review of the claims file that there 
was no clinical evidence of cardiac problems.  However, a 
report of VA hospitalization in March 1993 indicates that an 
ECG "noted tachycardia[] with previous myocardial infarction 
noted and nonspecific T-wave abnormalities."  Yet thallium 
stress tests for organic heart disease, performed in August 
1998 and December 2000, were nondiagnostic of organic heart 
disease.  

Both myocardial infarction and sinus tachycardia are ratable 
disease entities under the rating schedule.  See 38 C.F.R. § 
4.104, diagnostic codes 7006, 7010.  However, there is no 
evidence, whether new or old, showing that the veteran has 
sinus tachycardia as a disability separate and distinct from 
the emotional stress and anxiety that caused it in service 
and thereby established its acute and transitory nature.  See 
38 C.F.R. § 3.303(b).  Service connection is warranted only 
for a disease entity that is a separate ratable disability, 
not a symptom or manifestation of another disorder.  It must 
be shown that the disorder for which service connection is 
sought exists as a separate and distinct disorder the 
manifestations of which can be accurately gauged and 
evaluated and that it persist, that is, that it is a chronic 
disorder.  Id.  There is no showing here that the veteran's 
sinus tachycardia is anything more than a manifestation of 
his nonservice-connected acute situational stress reaction.  

With respect to the history of myocardial infarction, the 
record suggests the possibility that the veteran sustained a 
myocardial infarction at some point following service, 
although the veteran himself has been less certain on this 
point.  Still, the record shows a variety of risk factors for 
such a cardiac event, and the veteran could well have 
sustained a silent heart attack, the evidence of which was 
only detected on the ECG in 1993.  However, there is no 
showing that any such heart damage, if extant, occurred 
within a year following service or that it is related to 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  

While the veteran is capable of providing evidence of 
symptomatology, he is not capable as a lay person of opining 
on matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995), and cases cited therein.  See also 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(a)(2) (defining competent lay evidence as "any 
evidence not requiring that the proponent have specialized 
education, training, or experience"; such evidence is 
competent "if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.")  Competent medical 
evidence "means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)).  Competent medical evidence "may 
also mean statements conveying sound medical principles found 
in medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses."  Id.  

Even when the old evidence is considered in light of the new, 
the record fails to establish that the veteran has a separate 
and distinct organic heart condition that is attributable to 
service.  Although service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service, 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002), the law requires that there be a showing of current 
disability and of a link of the current disability to 
service.  The United States Court of Appeals for the Federal 
Circuit has held that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (emphasis added).  See D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000) (to same effect).  

Although much new evidence has been submitted since the April 
1980 rating decision, none of this evidence establishes that 
the veteran has an organic heart condition that can be 
etiologically linked to the complaints and findings noted in 
service.  Thus, none of this evidence, considered in light of 
that before the rating board in April 1980, provides "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, . . ."  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998) (emphasis added).  The 
new evidence is not so significant to the issue in this case 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  As the 
additional evidence is not both new and material, the 
application to reopen must be denied.  


ORDER

The application to reopen a claim of entitlement to service 
connection for a heart condition is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

